HEAD, J.
These parties were joint administrator and administratrix of the estate of Wm. Oakley, deceased, which was administered and settled in the probate court of Bibb county. On the joint final settlement of their administration, an allowance of $800 was made by the court to the administrator, Fielding Oakley, “for extra services rendered by him” to the estate, and he received and enjoyed that sum from the assets of the estate, the administratrix, Mrs. N.P. Oakley, realizing and enjoying no part thereof. She now brings this action, on the common counts, to recover of Fielding Oakley one-half of said sum. The defendant, by special plea, set up the nature of plaintiff’s demand, and the fact that the sum was allowed by the court to the defendant for extra services rendered by him, and concluded that the matter was res judicata. The plea did not otherwise negative that any part of the services for which the allowance was made, was rendered by the plaintiff, as administratrix. The court overruled a demurrer to the plea, properly testing its sufficiency, and the plaintiff replied that as joint and co-administratrix with defendant of said estate, she performed one-half, or more than one-half, of the extra services in the administration of the estate, for which said $800 was allowed by the court to the defendant. The court sustained a demurrer to the replication, on the ground that the allowance by the court to the defendant, was a conclusive adjudication against plaintiff’s claim to have or receive any part of the same.
The parties to the settlement in question, were personal representatives on the one side, and the distributees of the estate on the other. The subject matter of the proceeding was the accounting of the representatives with the-distributees, a judicial determination, as between them, of the manner in which the former had adminsistered their trust, and the transfer to, and distribution of the assets remaining, among the distributees. There could be no possible issue or antagonism between the two representatives jointly settling their joint administration, of which the court of probate could take cognizance. In contemplation of law, their interests were identical and inseparable in that proceeding. If *509there were inequalities or conflicts of interest between them, in reference to the administration, they must need have been adjudicated in other forums, where the issues could be properly made up for trial between themselves, as adversary parties. The allowance of the sum of money, in controversy, was the adjudication of an issue between the representatives on one side, and thedistributees on the other. None other than a distributee could except to the allowance, or the manner thereof. An' appeal therefrom could only be prosecuted by a distributee, or more or all of them. The administratrix could not have appealed against her co-administrator. Let it be supposed that she was there, protesting that the extra service had been rendered by both, and that the allowance should be made in the names of both, while the distributees sat by with their lips closed, from what principle of the statute or organism of the court, did the probate court derive jurisdiction to adjudge the controversy? And if adjudicated adversely to the administratix, what remedy had she to revise the judgment? Suppose it were conceivable that these representatives could, by judicial proceedings in another court,, have coerced collection of the demand for extra services from the distributees, and one of them (the administrator) had sued and recovered the money in his own name and right, it would be nowhere contended that the administratrix was estopped' to show that a part of the sum ex equo et bono belonged to her, by reason of the fact that she shared the rendition of the services for which the money was collected. She had no day in court on the question of her right. Assuming the appropriateness of such a proceeding as the above supposed, she could not legally have been a party to it, in a court of law, wherein a judgment excluding her rights could legally have been rendered. So, in the probate court, she was not, nor could she be, a party to any proceedings having for its object the determination of any right of hers in respect of such a demand, except as against, and in favor of, the distributees. A judgment does not conclude rights not involved in the issue tried. Thus, again for illustration, if the administrators had paid A. a claim by him preferred against the estate, which ex equo et bono belonged to B., and had obtained allowance for it, on their settlement, in the probate court, with the distribu*510tees, as a claim properly paid to A., the rightfulness of the payment would be adjudicated between the administrators and the distributees, but B.’s rights would not be affected. It would be open to him to recover from A., in the action for money had and received.
Upon these principles, the replication was good, and the demurrer to it was improperly sustained.
The plea to which the replication was interposed, while not showing res judicata, does show that the money sued for, prima facie belonged to the defendant. The case is the same, on the face of the plea, as if the amount had been paid to him extra-judicially. There is no presumption of law that the extra services were rendered by both, and the compensation having been paid to defendant, as for services rendered by him, it devolves upon plaintiff to show, as she alleged in her replication, that she shared in their rendition, and the extent of her equitable interest in the fund, by reason thereof. — 7 Am. & Eng. Ency. of Law, 441. The plea thus construed, rejecting its conclusion of res judicata, is good,, and the demurrer to it was properly overruled.
. Reversed and remanded.